DETAILED ACTION
Non-Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/21/2018, 7/10/2018, 3/28/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show one of the outer surface of the protruding portion of said elastic member and the inner surface of said annular body has a plurality of concave portions and a plurality of convex portions formed in a circumferential direction thereof which create the gap as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the 

Claim Rejections - 35 USC § 112
Claim(s) 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites “one of the outer surface of the protruding portion of said elastic member and the inner surface of said annular body has a plurality of concave portions and a plurality of convex portions formed in a circumferential direction thereof which create the gap”.  The view of the figures fail to provide sufficient structure to examine the claim.  The claim can’t be fully examined without understanding the claim with respect to the scope of the specification and drawing.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2013/0009528 A1) in view of Applicant presented prior art, Chang (EP 2869081 A1).
Referring to Claim 1, Li teaches an ultrasonic sensor which is attached to an attachment object and passes through the attachment object, comprising:
a transceiving surface which transmits or receives an ultrasonic wave (the front portion of the sensor 3);
a cylindrical elastic member (the sleeve 2 and the damping rubber ring 4) which surrounds an outer surface of the oscillator (the front peripheral portion of the sensor 3) which extends from said transceiving surface in a thickness-wise direction of the transceiving surface, the elastic member having an inner surface contacting the outer surface of the oscillator (Fig. 1-4);
a body (components 2-8 excluding the top cover 1) which has a housing with a bottom (the base cover 6) and in which said oscillator (sensor 3) and said elastic member are disposed except a protruding portion (sleeve 2) on a side of said transceiving surface;
an annular body (top cover 1) which surrounds the protruding portion of said elastic member and is disposed in said body in contact with a front of the attachment object (Fig. 1-4); 
wherein a gap (the gap between a portion perpendicular to the outer face of the sleeve 2 and the wall 12 of the top cover 1 as depicted in fig. 3) is provided between an outer surface of the protruding portion of said elastic member and an inner surface of said annular body which faces the outer surface of the protruding portion (bumper guard).
Although Li teaches a reversing radar sensor component (3), Li doesn’t explicitly teach the reversing radar sensor component (3) is an oscillator.  One of ordinary skill in the art before the effective filing date of the claimed invention could easily use a reversing sensor provided that an obstacle in the periphery of the vehicle is detected.
Chang teaches a parking sensor (parking sensor) that is an ultrasonic sensor, which is mounted on a bumper, and includes an oscillator (ultrasonic transducer 35) that detects an obstacle 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasonic sensor of Li with the oscillator as taught by Chang for purpose of detecting obstacles in the periphery of the vehicle.  	

Referring to Claim 2, Li teaches said gap is formed to have a size greater than that of a clearance between an inner surface of the protruding portion of said elastic member and an outer surface of said oscillator facing the inner surface of the protruding portion in a direction in which said oscillator, said elastic member, and said annular body contact with each other (Fig. 3; wherein, the gap between the vertical portion of the outer face of the sleeve 2 and the wall 12 is depicted as being wider than the gap between the sleeve 2 and the sensor 3.  Furthermore, a gap is also found between the inner face of the top cover 1 and the outer face of the sleeve 2.  Furthermore, although not depicted in fig. 3, the inner face of a tip portion of the top cover 1 and the outer face of the sleeve 2 adhere closely to each other. Therefore, it could easily be conceived that a gap is provided between a vertical portion of the outer face of the sleeve 2 and the wall 12 of the top cover 1 in order to secure the close adhesion).

Referring to Claim 3, Li  teaches said attachment object has the front and a back (100b) which communicate with each other through said gap ([0032], Fig. 3).

Referring to Claim 4, Li teaches the protruding portion of said elastic member has an outer surface which is tapered and has an outer dimension increasing away from said transceiving surface ([0032]).

Referring to Claim 5, Li teaches annular body has an inner surface which is tapered to have an inner dimension increasing away from said transceiving surface ([0032]).

Referring to Claim 6, Li teaches said annular body is attached to said attachment object from outside the front of the attachment object, while said body is attached to said attachment object from behind the back of the attachment object ([0029], fig. 1).

Referring to Claim 8, Li teaches said body has a side wall which defines said housing, and wherein said annular body has a cylindrical portion arranged outside said side wall ([0031]-[0032]; [0036]; fig. 1, 3).

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645